Citation Nr: 1726804	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  09-38 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The appellant served in the Philippine military during World War II.

This matter initially came before the Board of Veterans' Appeals (Board) from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In that decision, the RO denied entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.

In November 2012, the Acting Chairman of the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

In November 2012, the Board determined that the appellant had submitted a timely notice of disagreement (NOD) with a March 1984 decision of the Director of Compensation Service in which it was found that the appellant had forfeited his rights to VA benefits pursuant to 38 C.F.R. § 3.902 (2016) because he rendered assistance to an enemy of the United States.  Hence, the Board directed the agency of original jurisdiction (AOJ) to issue a statement of the case (SOC) pertaining to the matter of whether the declaration of forfeiture was proper so that the appellant would have the "opportunity to complete an appeal on the issue (if he so desire[d]) by filing a timely substantive appeal."  See 38 C.F.R. §  19.9(c) (2016), codifying Manlincon v. West, 12 Vet App. 238 (1999).  The issue of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund was also remanded by the Board in November 2012 because it was inextricably intertwined with the forfeiture issue.

Pursuant to the Board's remand, an SOC addressing the forfeiture issue was sent to the appellant on June 2, 2016.  A VA Form 9 was included with the SOC.  The appellant was informed that he had to file a formal appeal in order to complete his appeal, that the VA Form 9 could be used to complete his appeal, and that the appeal should address the desired benefit, the facts in the SOC with which he disagreed, and the errors that he believed were made in applying the law.  As applicable in this case, he was also notified that his appeal was to be filed within 60 days from the date of mailing of the SOC (i.e, within 60 days of June 2, 2016) and that his case would be closed if he failed to file an appeal within that time period.

Appellate review is initiated by an NOD and completed by a substantive appeal filed after an SOC has been furnished to an appellant.  38 U.S.C.A. § 7105 (a) (West 2014); 38 C.F.R. § 20.200 (2016).  A substantive appeal must be filed within 60 days from the date of mailing of an SOC, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105 (b)(2); 38 C.F.R. § 20.302 (b) (2016).  A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  The "necessary information" consists of specific arguments relating to errors of facts or law made by the AOJ in reaching the determination being appealed, and the arguments made are to be construed liberally.  38 C.F.R. § 20.202 (2016); see also Ortiz v. Shinseki, 23 Vet. App. 353, 357 (2010) (substantive appeal statute places burden on claimant to expand upon initial disagreement with RO decision by setting forth, however inartfully, a particular theory of error for the Board to decide); Id. at 360 (upholding Board's finding of lack of valid substantive appeal where communication did not indicate why the denial of the claim might be erroneous, dispute any finding of fact made by the RO decision, include even the vaguest outline of error for the Board to address, or reference any argument made in prior correspondence during the claim).

Following the issuance of the June 2016 SOC, letters were received by VA on July 12, 2016 and September 13, 2016 in which the appellant and his brother referenced the appellant's claim for a one-time payment from the Filipino Veterans Equity Compensation Fund.  The letters did not specifically reference the forfeiture issue and the AOJ did not indicate that either of these statements were accepted in lieu of a VA Form 9.  Supplemental statements of the case (SSOCs) addressing the forfeiture matter were issued on October 3, 2016 and December 2, 2016 and VA Form 9s were enclosed with the SSOCs.  The SSOCs notified the appellant that if he had not yet filed a formal appeal, he was to complete and submit a formal appeal as soon as possible.  The SSOCs specifically defined "formal appeal" as a completed and signed VA Form 9 and the appellant was informed that even though the same information could be provided in a letter, it was recommended that he submit a VA Form 9.  Moreover, he was informed that he could lose his right to appeal if he did not file a formal appeal on time.  The December 2016 SSOC specifically notified the appellant that he had 60 days from the date of the SSOC to submit a completed VA Form 9 so that he could substantiate his appeal.

The appellant did not subsequently submit a signed and completed VA Form 9 or any other document that could be construed as a timely substantive appeal pertaining to the issue of whether the declaration of forfeiture of the appellant's rights to VA benefits was proper.  The AOJ has not certified the forfeiture issue to the Board and neither the AOJ nor the Board has taken any further action to suggest to the appellant that the forfeiture issue is on appeal.  Cf. Percy v. Shinseki, 23 Vet. App. 37, 42-45 (2009) (VA can waive objections to the timeliness of the Substantive Appeal by taking action that indicates to the Veteran that the matter is on appeal).  Hence, the forfeiture issue listed in the June 2016 SOC is not before the Board and will not be addressed in this decision.


FINDING OF FACT

In a March 1984 decision, the Director of Compensation Service determined that the appellant had forfeited his rights to VA benefits because he rendered assistance to an enemy of the United States.


CONCLUSION OF LAW

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is precluded by the prior determination of forfeiture.  38 U.S.C.A. §§ 107, 6104 (West 2014); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.902 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The claim for a one-time payment from the Filipino Veterans Equity Compensation Fund is being denied as a matter of law.  As such, the VCAA is inapplicable in this instance.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).
The appellant contends that he is eligible for benefits based on his Philippine military service during World War II. At that time, various military units, including the regular Philippine Scouts, the new Philippine Scouts, the Guerrilla Services, and more than 100,000 members of the Philippine Commonwealth Army, were incorporated into the United States Armed Forces of the Far East (USAFFE) by an order of President Franklin D. Roosevelt.  Military Order of July 26, 1941, 6 Fed. Reg. 3825 (Aug. 1, 1941).  Current law, however, provides that many of those who served in the Philippine Islands during World War II did not have qualifying active service for the purpose of receiving VA benefits.  38 U.S.C.A. § 107.

The particular benefit claimed in this case originated on February 17, 2009, with the American Recovery and Reinvestment Act. Pub. L. No. 111-5, 123 Stat. 115  (2009).  That legislation, in part, established the Filipino Veterans Equity Compensation Fund, which is charged with providing one-time payments to eligible persons.  Pub. L. No. 111-5, § 1002, 123 Stat. 115 (2009).

An eligible person is defined as any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order dated July 26, 1941.  That includes any person who served in military units such as the organized guerrilla forces, under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; and any person who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ). Additionally, the person must have been discharged or released from that service under conditions other than dishonorable.  Pub. L. No. 111-5, § 1002(d), 123 Stat. 115, 200-202 (2009).

In this case, military records associated with the appellant's claims file reflects that he served in the Philippine military during World War II.  Nevertheless, in a March 1984 decision, the Director of Compensation Service determined that the appellant had forfeited his rights to VA benefits because he rendered assistance to an enemy of the United States.  See 38 U.S.C.A. § 6104(a); 38 C.F.R. § 3.902.  Specifically, the Director explained that the appellant had served with the Japanese Bureau of Constabulary from December 1942 to November 1944, that he took an oath of allegiance to the Imperial Japanese Government, and that his duties performed during that time were under the direction and control of the Japanese military, whose principal aim was to successfully carry out their war effort against the United States and its allies.  In light of the fact that the appellant rendered assistance to an enemy of the United States, the Director concluded that the appellant forfeited all rights, claims, and benefits to which he might otherwise be entitled under laws administered by VA.  As explained above, the appellant submitted a timely NOD with this decision and an SOC was issued in June 2016, but he did not submit a substantive appeal.  The decision therefore became final.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.202, 20.1103.

As it has been decided that the appellant forfeited his right to VA benefits and there is no evidence showing that the prior forfeiture of benefits has been revoked, the Board finds that the appellant is legally barred from prevailing in his claim for a one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 6104(a); 38 C.F.R. § 3.902(b).  While the appellant now seeks a benefit that did not exist at the time of the prior forfeiture decision, that decision signaled unequivocally that he had surrendered his right to current and future VA benefits.  Those benefits include the one-time payment from the Filipino Veterans Equity Compensation Fund that is at issue in this appeal.  

In sum, the Board finds that entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is precluded by the prior determination of forfeiture based on the appellant's assistance to an enemy of the United States.  As such, the appellant's claim must be denied as a matter of law, and the benefit of the doubt doctrine is therefore not for application.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.



ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


